DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.

Response to Arguments
 	The Applicant’s arguments with respect to claims #1 and 3 in the reply filed on July 8, 2021 and August 24, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Additionally, claims 2, 4-13 have been rejoined by the Examiner.

Rejoinder
 	Claims 1, 3, and 19-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 2, 4-13 directed to nonelected species and which 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species restriction requirement as set forth in the Office action mailed on October 1, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Heath, Registration #46,763, on or around August 30, 2021.

(Claim 1: Currently Amended)  A display device comprising:
a substrate that includes a display area and a non-display area;

a passivation layer disposed on a second surface of the substrate opposite from the first surface, 
wherein the passivation layer directly contacts, and is formed below the substrate, and a thickness of the passivation layer disposed in the display area is greater than a thickness of the passivation layer disposed in the non-display area, and the passivation layer includes a UV curable resin.

(Claim 19: Currently Amended)  A display device comprising:
a substrate that includes a display area and a non-display area; and
a passivation layer that includes a UV curable resin disposed on a first surface of the substrate, wherein 
the passivation layer directly contacts, and is formed below the substrate,
the first surface of the substrate includes a microgroove that is filled with the passivation layer, and
a thickness of the passivation layer disposed in the display area is greater than a thickness of the passivation layer disposed in the non-display area.

(Claim 21: Currently Amended)  A display device comprising:
a substrate that includes a display area and a non-display area;
a transistor disposed on a first surface of the substrate; and
a passivation layer disposed on a second surface of the substrate opposite from the first surface, 
, and is formed below the substrate, and a thickness of the passivation layer disposed in the display area overlapped with a first electrode in a vertical direction, is greater than a thickness of the passivation layer disposed in the non-display area overlapped with a pad, and the passivation layer includes a UV curable resin.

Allowable Subject Matter
 	Claims #1-13 and 19-21 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the passivation layer directly contacts, and is formed below the substrate, a thickness of the passivation layer disposed in the non-display area, and the passivation layer includes a UV curable resin” (claims 1, 19, 21).
		As to claims 1, 19, and 21, Taro et al. (KR 10-2014-0060151), hereafter “Taro”, is the closest prior art.  Taro teaches a substrate 129 that includes a display area AA and a non-display area NA; a transistor 103 disposed on a first surface (underside) of the substrate; and a passivation layer 131 disposed on a second surface (top side) of the substrate opposite from the first surface, wherein the passivation layer 131 directly contacts the substrate 129, a thickness of the passivation layer disposed in the display area is greater than a thickness of the passivation layer disposed in the non-display area (corner portion with decreasing thickness).  As to claim 19, Taro also teaches the first surface (top side) of the passivation layer includes a microgroove (groove/channel formed in NA region of 129) and the passivation layer filled therein.  

		No other prior art references were found.       
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/SUBERR L CHI/Primary Examiner, Art Unit 2829